On January 6, 2005, the defendant was sentenced as follows: Count I: Fifteen (15) years in the Montana Women’s Prison, with eight (8) years suspended, for the offense of Criminal Possession of Dangerous Drugs with Intent to Distribute, a felony; and Count II: A term of six (6) months in the Missoula County Detention Center, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. The sentences shall run concurrently *108with each other and with the sentences currently being served from Cause Nos. DC-01-4 and DC-00-430.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Victor Bunitsky. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 23rd day of September, 2005.
DATED this 4th day of October, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.